DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This communication is in response to the amendment received on 06/14/2021. Claim 3 has been canceled, and therefore, claims 1-2 and 4-10 remain pending in this application.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 and 4-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
Claims 1-2, 4-6 are drawn to a system which is within the four statutory categories (i.e. machine).  Claims 7-10 are drawn to a method which is within the four statutory categories (i.e. process).  
Step 2A, Prong 1:
Claims recite “access and process data”-claim 1 and “gathering information associated with the patient from one or more sources and processing the information”-claim 7, which corresponds to certain methods of organizing human activity (such as user following rules or instructions). This is a method of managing interactions between people. The mere nominal recitation of a generic database 
Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of “a web server for hosting and serving web pages to network connected nodes or devices upon request; a database server connected to the web server for storing data related to one or more patients, wherein the database server includes a Natural Language Processing (NLP) module configured to transform scraped and input data into medically usable data, and wherein the NLP module is further configured to generate real-time patient data based on identification of one or more images of the patient accessed through a social media platform; an application to access and process the patient data from the database server; and a visualization tool stored on the database server, the visualization tool configured to display graphics and data related to medical conditions of the one or more patients, thereby identifying and predicting risk level of medical conditions of the one or more patients based on the data”, “natural language processing module”, “visual processing module for generating medical data using facial recognition, pattern recognition and item identification”, “visualization tool provides a risk score and recommendation to the patient and the physician”, “processing the information from the database server”, “natural language processing module can scrape and process information from publicly available data for patients and physicians”. 
These are hardware or software elements, and these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply instructions of the abstract idea in a particular technological environment, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular field or 
Claim 7 also recites other additional limitations beyond abstract idea, including “storing the information in a database server” and “displaying data and graphics related to medical conditions of the one or more patients on the visualization tool”, which are insignificant extra-solution activities (see MPEP 2106.05 (g)), which does not provide a practical application for the abstract idea.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a database server to process information step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Therefore, claims 1-2 and 4-10 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-2 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over McNair et al. (hereinafter McNair) (US Patent Application Publication No. 2015/0193583 A1) in view of Gosh et al. (hereinafter Gosh) (US 20140195255 A1).
Claim 1 has been amended now to recite a system for identifying and predicting risk level of medical conditions of a patient, the system comprising: 
a web server for hosting and serving web pages to network connected nodes or devices upon request (McNair teaches “web services” in par. 89, “System 2450 also shows assembly component 2450, which assembles information used by interface 2442. In some embodiments, assembly component 2450 operates as a web server and may assemble information into a markup language format for delivery to a client (not shown) in the client domain 2410 that presents interface 2442, such as via a web browser.” in par. 91); 
a database server connected to the web server for storing data related to one or more patients (McNair teaches “Using rules-driven decision modules and through machine learning algorithms, the agents come up with conclusions that enable caregivers to identify, predict, attribute, measure, and act. Drawing data from multiple sources like HIE, EMR, Claims, and PBM databases, the agents can create or arrange a longitudinal person or patient record.” in par. 26, and par. 94), wherein the database server includes a Natural Language Processing (NLP) module configured to transform scraped and input data into medically usable data (McNair teaches “a natural language processing engine received patient information (such as from one or more patient EHRs or a data stream, which may be provided by a patient sensor or provided each time a patient is assessed by a caregiver. Natural language processing engine may use one or more natural language processing agents to process the received patient information into consumable content, which may be used by decision services…” in par. 90),;
an application to access and process the patient data from the database server (McNair teaches “the chart application connects with embodiments of the decision support services, which may operate in the cloud, to see if there are any new risks for a clinical condition (including a decision support event) to manage for a particular patient or sets of patients… a wide variety of such components, such as labs, findings, meds, vitals, and orders may be incorporated into the user-interface decision support application and provide end users with the capability of customizing or building build their own risk models.” in par. 28); and 
a visualization tool stored on the database server, the visualization tool configured to display graphics and data related to medical conditions of the one or more patients, thereby identifying and predicting risk level of medical conditions of the one or more patients based on the data (McNair teaches “the user interface of the decision-support application displays the clinical components that are relevant to the risk, role, and venue, using the list of meaningful concepts it built for this risk.” in par. 28).

McNair fails to expressly teach “wherein the NLP module is further configured to generate real-time patient data based on identification of one or more images of the patient accessed through a social media platform”. However, this feature is well known in the art, as evidenced by Gosh.
In particular, Gosh discloses “A method for evaluating a patient in telehealth treatment includes receiving non -medical data corresponding to a patient from a social network service through a data network, identifying a health characteristic of the patient in the non -medical data, generating a message including health advice associated with the identified health characteristic of the patient, and sending the message to an electronic device associated with the patient through the data network.” in abstract, “the telehealth system 150 also retrieves photographs, video, audio, and other unstructured data corresponding to the patient 102 from the social network service 120. The processor 154 performs facial recognition analysis to identify the patient 102 in photographs and video, and voice recognition analysis to identify the voice and speech content of the patient 102 in audio data posted on the social network service 120.” in par. 41, “A telehealth system is configured to identify one or more health characteristics from the non -medical social network data. In the embodiment of FIG. 1, the processor 154 in the telehealth system 150 analyzes the non -medical patient data 172 with different hardware and software modules to identify activities in which the patient 102 participates (module 156),” in par. 42.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the aforementioned limitation as disclosed by Gosh with the motivation of to identify words that correspond to various activities that the patient performs (Ghosh; par. 32), and “for additional analysis in identifying health characteristics of the patient” (Gosh; par. 39).	

As per claim 2, McNair discloses the system of claim 1, wherein the patient data is received by the database server through: 
information provided by the patient on the web server (McNair; par. 6, 113); 
information provided by the physician on the web server (McNair; par. 6, 113); 
information gathered from the available research and literature data (McNair; par. 6, 113); and 
information scraped from public sources about the patient (McNair; par. 6, 113).

Claim 4 has been amended now to recite the system of claim 1, wherein the NPL module includes a computerized visual processing module for generating medical data using facial recognition, pattern recognition and item identification (McNair; par. 73).

As per claim 5, McNair discloses the system of claim 1, wherein the visualization tool provides a risk score and recommendation to the patient and the physician (McNair; par. 28).

As per claim 6, McNair discloses the system of claim 2, wherein the database server further includes data from comparison groups for other patients and physicians stored in the database server (McNair; par. 62).

Claim 7 has been amended now to recite a method for identifying and predicting risk level of medical conditions of a patient comprising: 
gathering information associated with the patient from one or more data source (McNair; abstract, par. 6); 
storing the information in a database server (McNair; abstract, par. 34); 
processing the information from the database server (McNair; abstract, par. 5); and 
displaying data and graphics related to medical conditions of the one or more patients on the visualization tool, thereby identifying and predicting risk level of medical conditions of the one or more patients based on the data (McNair; par.28-29).

McNair fails to expressly teach “wherein the one or more data sources comprise a social media platform to access the information related to one or more images of the patient, and wherein the one or more images are transformed into medically usable data storing the information in a database server”. However, this feature is well known in the art, as evidenced by Gosh.
In particular, Gosh discloses “A method for evaluating a patient in telehealth treatment includes receiving non -medical data corresponding to a patient from a social network service through a data network, identifying a health characteristic of the patient in the non -medical data, generating a message including health advice associated with the identified health characteristic of the patient, and sending the message to an electronic device associated with the patient through the data network.” in abstract, “the telehealth system 150 also retrieves photographs, video, audio, and other unstructured data corresponding to the patient 102 from the social network service 120. The processor 154 performs facial recognition analysis to identify the patient 102 in photographs and video, and voice recognition analysis to identify the voice and speech content of the patient 102 in audio data posted on the social network service 120.” in par. 41, “A telehealth system is configured to identify one or more health characteristics from the non -medical social network data. In the embodiment of FIG. 1, the processor 154 in the telehealth system 150 analyzes the non -medical patient data 172 with different hardware and software modules to identify activities in which the patient 102 participates (module 156),” in par. 42.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the aforementioned limitation as disclosed by Gosh with the motivation of to identify words that correspond to various activities that the patient performs (Ghosh; par. 32), and “for additional analysis in identifying health characteristics of the patient” (Gosh; par. 39).	

Claim 8 has been amended now to recite the method of claim 7, wherein the processing of information is done by a Natural Language Processing (NPL) module (McNair; par. 6, 71).

Claim 9 has been amended now to recite the method of claim 8, wherein the Natural Language Processing module can scrape and process information from publicly available data for patients and physicians (McNair; par. 6, 71).

As per claim 10, McNair discloses the method of claim 7, wherein the visualization tool displays one or more of a preliminary assessment report, risk assessment report, patient notes report, physician recommendation report and patient result consolidation report (McNair; par. 64).

Response to Arguments
Applicant's arguments filed 06/14/2021 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed below in the order in which they appear.
35 USC 101 Rejection:
Applicant argues that the current claims are not directed to an abstract idea, the recited claim elements are not directed to certain methods of human activities. Independent claim 1 requires actions by a database server that cannot be practically applied in the human mind (the action of “wherein the database server includes a Natural Language Processing (NLP) module configured to transform scraped and input data into medically usable data, and wherein the NLP module is further configured to generate real-time patient data based on identification of one or more images of the patient accessed through a social media platform”). In response, Examiner submits that “a database server connected to the web server for storing data related to one or more patients, wherein the database server includes a Natural Language Processing (NLP) module configured to transform scraped and input data into medically usable data, and wherein the NLP module is further configured to generate real-time patient data based on identification of one or more images of the patient accessed through a social media platform” is not part of the abstract idea. These features are additional elements that are merely 
The claim limitations of “accessing/gathering patient information and processing the information” are directed to certain methods of organizing human activities (such as a medical professional gathering patient data and making determinations based on the data). This is a daily activity done by the medical professionals. 
Applicant argues that the current claims are similar to the claims provided in example 37 in the Guidance. In response, Examiner submits that claim in example 37 provides additional elements reciting a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior art systems, resulting in an improved user interface for electronic devices. On the other hand, the current claims recite “a database server connected to the web server for storing data related to one or more patients, wherein the database server includes a Natural Language Processing (NLP) module configured to transform scraped and input data into medically usable data, and wherein the NLP module is further configured to generate real-time patient data based on identification of one or more images of the patient accessed through a social media platform” and using NPL module to generate real time patient data based on identification of one or more images of the patient in asocial media platform is a well-understood, routine and conventional activity as indicated in the rejection above. Recognizing patient activity in the social media images (photographs) is part of the processing of the content of the media. This feature described in the current specification as “Computerized Visual Processing (CVP)” and it’s a well-known process. 
With respect to Applicant's assertion that the claims amount “significantly more” than the abstract idea and the combination provides an inventive concept, Examiner submits that, under current 
As a result, Applicant's arguments are not persuasive and claims are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

35 USC 102 Rejection:
Applicant’s arguments with respect to 35 USC 102 rejection of claims 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILEK B COBANOGLU/               Primary Examiner, Art Unit 3626